DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

SHO# 15-004
Affordable Care Act # 35
RE: Payment Error Rate Measurement (PERM)
eligibility reviews, Medicaid Eligibility Quality
Control (MEQC) Program, and extension of an
interim approach for assessing payment error for
eligibility
October 7, 2015

Dear State Health Official:
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on implementation of the Patient
Protection and Affordable Care Act of 2010 (Pub. L. No. 111-148), as amended by the Health
Care and Education Reconciliation Act of 2010 (Pub. L. No. 111-152) (collectively referred to as
the Affordable Care Act). The purpose of this letter is to provide guidance to states on eligibility
reviews under the Payment Error Rate Measurement (PERM) and the Medicaid Eligibility
Quality Control (MEQC) programs. This letter provides additional information to the guidance
provided in SHO letter #13-005, Affordable Care Act #27, dated August 15, 2013, about the
interim approach for eligibility reviews for the PERM and MEQC programs. In order to conduct
additional testing of PERM eligibility review models and explore options to develop a robust
PERM methodology, CMS will be extending the Medicaid and CHIP Eligibility Review Pilots to
cover one additional fiscal year.
Background on Medicaid and CHIP Eligibility Review Pilots substitution for PERM and MEQC
The Affordable Care Act made significant changes to Medicaid and CHIP eligibility. The
changes required states to redesign many Medicaid business operations, systems, and
interactions with other state and federal partners. Updates were needed to PERM eligibility
review methodologies applied to measurement of eligibility accuracy in order to reflect these
changes.
SHO letter #13-005, Affordable Care Act #27, dated August 15, 2013, established a 50-state
pilot program strategy with rapid feedback for improvement (known as the Medicaid and CHIP
Eligibility Review Pilots), in place of the PERM and MEQC eligibility reviews for fiscal years
(FYs) 2014 - 2016. All states are required to participate in the Medicaid and CHIP Eligibility
Review Pilots to provide more targeted, detailed information on the accuracy of eligibility
determinations. The Medicaid and CHIP Eligibility Review Pilots use targeted measurements to:
(1) provide state-by-state programmatic assessments of the performance of new processes and
systems in adjudicating eligibility; (2) identify strengths and weaknesses in operations and
systems leading to errors; and (3) test the effectiveness of corrections and improvements in

Page 2 - State Health Official and State Medicaid Director

reducing or eliminating those errors. States are required to conduct four rounds of pilot
measurements over the three-year period.
For FYs 2014 - 2016, the Medicaid and CHIP Eligibility Review Pilots take the place of the
PERM state eligibility determination reviews; except for reporting comprehensive Medicaid and
CHIP program error rates. PERM managed care and fee-for-service payment reviews continue,
and CMS will continue to report Medicaid and CHIP improper payment rates based on that data
as well as a historical eligibility component rate based on each state’s eligibility error rate from
the most recently completed PERM cycle.
The pilots also provide a testing ground for different approaches and methodologies for
producing reliable results and help inform CMS’s approach to rulemaking prior to the
resumption of the PERM eligibility measurement component previously scheduled for FY 2017.
States are in various stages of developing and implementing new Medicaid and CHIP eligibility
systems and operations designed to implement the provisions of the Affordable Care Act. States
have reported informative results for the first two rounds of eligibility review pilots. The pilots
have been useful in future planning for the new PERM regulations; however, CMS needs more
feedback from piloting different approaches and methodologies. An additional round of
eligibility pilots, covering a review period of one year, will provide CMS with the information
needed to develop a sound and accurate proposed rule.
Extending Medicaid and CHIP Eligibility Review Pilots for one year and resuming PERM
eligibility
In light of the need to obtain more information as we continue to develop the framework for the
new PERM regulations, CMS is extending the FY 2014-2016 Medicaid and CHIP Eligibility
Review Pilots for one additional year. All states will be required to participate in a fifth round of
the Medicaid and CHIP Eligibility Review Pilots, which will take the place of the PERM and
MEQC eligibility reviews for FY 2017. Results for the fifth round of pilots should be reported to
CMS by the last day of June 2017. The PERM eligibility measurement component will resume
following this one-year extension of the pilots.
To maintain transparency regarding the accuracy of Medicaid and CHIP enrollment, CMS will
continue to provide an overall analysis of the Medicaid and CHIP Eligibility Review Pilot results
through the FY 2018 Agency Financial Report (AFR) and Medicaid and CHIP improper
payments report that will be posted to the CMS PERM website. Additionally, CMS will
continue to report comprehensive Medicaid and CHIP program error rates in the FY 2018 AFR
based on the FFS and managed care PERM reviews and a historical eligibility component rate
based on each state’s eligibility error rate from the most recently completed PERM cycle.1
Federal Eligibility Review Contractor (ERC) Conducting Eligibility Reviews for Round 5 Pilots
in Cycle 3 states
1

CMS was already planning to report pilot results and a historical eligibility component rate in the FY 2015 to 2017
AFRs and Medicaid and CHIP improper payments report, and given the one-year extension, will continue this
practice through FY 2018.

Page 3 - State Health Official and State Medicaid Director

To reduce the burden on the states and improve the consistency of the eligibility reviews, CMS
anticipates implementing the use of a federal contractor to conduct PERM eligibility reviews
upon resumption of the PERM eligibility measurement component.
PERM cycle 3 states were originally scheduled to resume participation in the PERM eligibility
component in FY 2017, which is now covered by a fifth round of the pilots. In order to refine
the federal Eligibility Review Contractor (ERC) process prior to calculating the next PERM
eligibility error rate, a federal ERC will conduct the eligibility pilot reviews for the fifth round of
the Medicaid and CHIP Eligibility Review Pilots in these 17 cycle 3 states. Cycle 1 and cycle 2
states will conduct their own reviews for the fifth round of eligibility pilots in accordance with
CMS issued guidance.
In general, states have been following and will continue to follow the schedule below for
completing the Medicaid and CHIP eligibility review pilots and restarting PERM eligibility.
Pilot
Round
1
2
3
4
5

PERM

Review Period
October 2013 - March 2014
April 2014 - September 2014
October 2014 - March 2015
April 2015 - March 2016
April 2016 - March 2017

States Impacted

All states
All states
All states
All states
PERM cycle 1 & 2 states – conduct
pilots
PERM cycle 3 states - ERC conducts
reviews
PERM eligibility component recommences with PERM cycle 1 states
ERC conducts eligibility reviews

Reporting Due
June 2014
December 2014
June 2015
June 2016
June 2017

CMS publishes
Medicaid and
CHIP error rates
(including the
revised eligibility
component) in
November 2019

CMS will continue to work collaboratively with states to provide ongoing assistance and feedback on the
pilots. Detailed guidance on future pilot rounds will be distributed as in previous rounds. For a list of
states in each PERM cycle and more information on the eligibility pilot and PERM programs please visit
www.cms.gov/perm.

Page 4 - State Health Official and State Medicaid Director
We hope this guidance is helpful and if you have questions, please contact Stacey Krometis at (410) 7860241 or Judith Cash at (410) 786-4473.

Sincerely,
/s/

Megan Worstell
Acting Director and Chief Financial Officer

cc:

National Association of Medicaid Directors
National Academy for State Health Policy
American Public Human Services Association
National Governors Association
Council of State Governments
Association of State and Territorial Health Officials

Vikki Wachino
Director

